DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, readable on claims 1 and 3-6 in the reply filed on 05/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims 
Claims 1-9 are pending, claims 2 and 7-9 have been withdrawn from consideration, and claims 1 and 3-6 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 has been considered by the examiner.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1 recites “the connection electrode being connected to the connection electrode via a conductive member”. The examiner believes “the connection terminal being connected to the connection electrode via a conductive member” are the correct words to use here, as stated on page 12 of Applicant’s specification.
Claim 5 recites “the frame”. The examiner believes “the frame member” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015198726A to Suzuki et al. (hereinafter “Suzuki”) and U.S. Patent No. 4,757,805 to Yabe.
Regarding claim 1, Suzuki discloses in Fig 3 of an imaging unit (Fig. 3) comprising: 
	an optical system including a plurality of lenses (Fig. 3-lens barrel 62); 
	a prism configured to reflect light condensed by the optical system (Fig. 3-right-angle prism 64); 
	a semiconductor package including an image sensor configured to generate an electrical signal by receiving light incident from the prism and performing photoelectric conversion on the received light (Fig. 3-image pickup device 70), and including a connection electrode on a back surface of the semiconductor package ([0066]- The various connection terminals (electrode pads and the like) and the connection terminals (electrode pads and the like) of the surface 68 f of the imaging substrate 68 corresponding to them are electrically connected); and 
	a multi-layer substrate (Fig. 3- imaging substrate 68) including a connection terminal on a top surface of the multi-layer substrate ([0076]- Each signal line 59 of the signal cable 58 is connected to the wiring layer of the circuit board 84), the connection electrode being connected to the connection electrode via a conductive member (Fig. 3- signal 59), but Suzuki does not expressly teach wherein a concave portion in which an electronic component is mounted is formed in a region on a back surface of the multi-layer substrate, the region corresponding to a region where the connection terminal is formed, a stepped portion is formed from a distal end side to a proximal end side on a back surface side of the multi- layer substrate so as to make a width of a first side that is located on the top surface of the multi-layer substrate and that is perpendicular to an optical axis of the optical system to become longer than a width of a second side that is located on the back surface of the multi-layer substrate and that faces the first side, and a height of the concave portion and a height of the stepped portion are equal to each other.
However, Yabe teaches of an analogous endoscopic device wherein a concave portion (See examiner’s annotated Fig. 1) in which an electronic component (Fig. 1- electrical component 42) is mounted is formed in a region on a back surface of the multi-layer substrate (Fig. 1- Board 44), the region corresponding to a region where the connection terminal is formed (Fig. 1), a stepped portion (see examiner’s annotated Fig. 1) is formed from a distal end side to a proximal end side on a back surface side of the multi- layer substrate (see examiner’s annotated Fig. 1) so as to make a width of a first side that is located on the top surface of the multi-layer substrate and that is perpendicular to an optical axis of the optical system to become longer than a width of a second side that is located on the back surface of the multi-layer substrate and that faces the first side (see examiner’s annotated Fig. 1), and a height of the concave portion and a height of the stepped portion are equal to each other (see examiner’s annotated Fig. 1).

    PNG
    media_image1.png
    796
    1054
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suzuki to include the concave and stepped portion of Yabe. It would have been advantageous to make the combination in order to avoid excessive pain for the patient (Col. 1, lines 44-45 of Yabe).
Regarding claim 3, modified Suzuki teaches an endoscope (Fig. 1-endoscope 100) comprising: 
	the imaging unit according to claim 1 (Fig. 3); and 
	Suzuki further discloses an insertion portion (Fig. 1-endoscope insertion portion 13) including a distal end portion (Fig. 1- distal end portion 17) in which a tubular main body made of a rigid material is covered by a cladding tube ([0050]- Then, the outer periphery of the metal sleeve is covered with an outer tube 54 extending to the outer periphery of the tip end main body 43. The outer periphery of the distal end side of the distal end main body 43 is covered with a distal end cover 52 joined to the distal end of the outer tube 54), the insertion portion being configured to be inserted into a subject ([0002]- An imaging device for an endoscope includes a distal end portion of a long insertion portion inserted into a body cavity of the endoscope), wherein 
	the imaging unit is located in an internal space of the cladding tube of the insertion portion (Fig. 1- distal end portion 17).
Regarding claim 4, modified Suzuki teaches the endoscope according to claim 3, but Suzuki does not expressly teach wherein the stepped portion is located adjacent to one of the cladding tube and a built-in component housed in the insertion portion.
However, Yabe teaches of an analogous endoscopic device wherein the stepped portion (See examiner’s annotated Fig. 1) is located adjacent to one of the cladding tube (Col. 2, lines 46-52- Structure 2 includes distal cylinder 4 and distal member 6 fitted in the distal end of cylinder 4) and a built-in component housed in the insertion portion (Fig. 1- channel 10).

    PNG
    media_image2.png
    608
    805
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Suzuki so that the stepped portion is located adjacent to one of the cladding tube and a built-in component housed in the insertion portion, as taught by Yabe.  It would have been advantageous to make the combination in order to avoid excessive pain for the patient (Col. 1, lines 44-45 of Yabe).
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015198726A to Suzuki et al. (hereinafter “Suzuki”) and U.S. Patent No. 4,757,805 to Yabe and further in view of U.S. Publication 2015/0190039 to Takahashi et al. (hereinafter “Takahashi”).
Regarding claim 5, modified Suzuki teaches of an endoscope comprising: the imaging unit according to claim 1 (Fig. 3); but neither Suzuki nor Yabe expressly teach a frame member that has an inner wall and an outer wall formed in shapes conforming to an outer shape of the imaging unit, the frame member being configured to hold the imaging unit; and an insertion portion including a distal end portion in which a tubular main body made of a rigid material is covered by a cladding tube, the insertion portion being configured to be inserted into a subject, wherein the imaging unit held by the frame is located in an internal space of the cladding tube of the insertion portion.
However, Takahashi teaches of an analogous endoscopic device including an endoscope (Fig. 1- endoscope 2) comprising: the imaging unit;
	a frame member (Fig. 5- reinforcing member 52) that has an inner wall and an outer wall formed in shapes conforming to an outer shape of the imaging unit (Fig. 5- reinforcing member 52), the frame member being configured to hold the imaging unit (Fig. 5-solid-state imaging element 44); and 
	an insertion portion (Fig. 1 -  flexible tube portion 33) including a distal end portion (Fig. 1 - distal end portion 31) in which a tubular main body made of a rigid material is covered by a cladding tube ([0040]- The distal end main body 41 is formed of a rigid member for forming an inner space that houses the imaging device 35. A proximal end periphery of the distal end main body 41 is covered with a flexible covering tube 42), the insertion portion being configured to be inserted into a subject ([0005]- a medical endoscope device can acquire an in-vivo image in a body cavity without incising a subject by inserting a flexible insertion portion, which has an elongated shape and which is provided with an imaging element at its distal end, into the body cavity of the subject such as a patient), wherein 
	the imaging unit held by the frame is located in an internal space of the cladding tube of the insertion portion (Fig. 5-solid-state imaging element 44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Suzuki to include a frame member, as taught by Takahashi. It would have been advantageous to make the combination in order to avoid influence of static electricity and disturbance noise flowing in from the outside ([0045] of Takahashi).
Regarding claim 6, modified Suzuki, as modified by Takahashi, teaches the endoscope according to claim 5, but neither Suzuki nor Yabe wherein an outer peripheral portion of the frame member, which is located adjacent to the stepped portion, is located adjacent to one of the cladding tube and a built-in component housed in the insertion portion.
However, Takahashi teaches of an analogous endoscopic device wherein an outer peripheral portion of the frame member (Fig. 5- reinforcing member 52), which is located adjacent to the stepped portion (see examiner’s annotated Fig. 5), is located adjacent to one of the cladding tube and a built-in component housed in the insertion portion (Fig. 2-distal end portion 31).

    PNG
    media_image3.png
    473
    447
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Suzuki to utilize the frame member, as taught by Takahashi. It would have been advantageous to make the combination in order to avoid influence of static electricity and disturbance noise flowing in from the outside ([0045] of Takahashi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795